

116 HRES 1035 IH: Recognizing the month of June as “Immigrant Heritage Month”, a celebration of the accomplishments and contributions immigrants and their children have made in making the United States a healthier, safer, more diverse, prosperous country, and acknowledging their importance to the future successes of America.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1035IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Castro of Texas (for himself, Mr. García of Illinois, Mr. Gallego, Mr. Vargas, Ms. Mucarsel-Powell, Ms. Sánchez, Ms. Judy Chu of California, Ms. Ocasio-Cortez, Mrs. Torres of California, Mrs. Napolitano, Ms. Barragán, Mr. Soto, Mr. Cárdenas, Mr. Espaillat, Mr. Sablan, Ms. Garcia of Texas, Mr. Correa, Ms. Bass, Ms. Roybal-Allard, Mr. Serrano, Mr. Sires, Ms. Escobar, Mr. Carbajal, Mr. Vela, Mr. Cuellar, Mr. Grijalva, Mr. Costa, Ms. Bonamici, Mr. Cisneros, Ms. Jayapal, and Mr. Takano) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the month of June as Immigrant Heritage Month, a celebration of the accomplishments and contributions immigrants and their children have made in making the United States a healthier, safer, more diverse, prosperous country, and acknowledging their importance to the future successes of America.Whereas the United States is stronger when all people have the opportunity to live up to their full potential;Whereas over 16 percent of health care workers in the United States are immigrants, including, in order of highest percentage of health care workers who are foreign born—(1)physicians (29.1 percent);(2)dentists (23.7 percent);(3)nursing, psychiatric, and home health aides (23.1 percent);(4)pharmacists (20.3 percent);(5)dieticians and nutritionists (17.4 percent);(6)medical assistants (17.3 percent);(7)dental assistants (16.5 percent);(8)optometrists (16.2 percent);(9)registered nurses (16 percent); and(10)licensed practical and licensed vocational nurses (15 percent);Whereas immigrants working in a health care occupation range from those with Temporary Protected Status and Deferred Action for Childhood Arrivals (DACA) to naturalized citizens;Whereas over 12 percent of such immigrants (310,000 individuals) are humanitarian migrants, including refugees, asylees, special immigrant visa holders, and Cuban and Haitian entrants;Whereas 41,700 DACA recipients perform critical roles in the health care industry;Whereas immigrants working in health care professions serve throughout the United States, and often in rural or underserved communities;Whereas the medical students, residents, and physicians who rely on DACA for their ability to practice medicine each provide medical care to approximately 4,600 patients a year;Whereas immigrants have filled approximately one-third of physician roles in the United States for a decade;Whereas the Association of American Medical Colleges attested to the United States Supreme Court that our health care system relies on current immigrant health care providers;Whereas in response to COVID–19, immigrants are putting their own lives on the line to save lives every day, working as diagnosing and treating practitioners, physicians assistants, nurses, health aides, nursing assistants and orderlies, health care support workers, medical students and residents, and health technologists and technicians;Whereas nearly one-third of all DACA recipients (200,000 individuals), and more than 130,000 of the estimated 411,000 Temporary Protected Status holders, are serving on the frontlines of the response to COVID–19 and are considered essential critical infrastructure workers;Whereas immigrant essential workers, including first-responders, health care workers, agricultural workers and meat packers, childcare providers, and hospitality and transportation workers, have heroically helped provide medical care, food, shelter, and comfort to Americans impacted by COVID–19;Whereas the majority of farm workers in America are immigrants, and regardless of politics, have been deemed essential workers by the President of the United States to maintain a safe food supply for America during the COVID–19 pandemic;Whereas immigrants have served in the Armed Forces since the founding of our country, and have fought in every major conflict in American history, including the Civil War, World Wars I and II, and conflicts in Vietnam, Afghanistan, and Iraq; Whereas immigrants have put their lives on the line to protect the ideals of America and democracy, as well as American lives, by serving as translators and interpreters for the Armed Forces, and performing sensitive and trusted activities for United States military personnel stationed at the international Security Assistance Force;Whereas immigrants who serve in emerging industries with pronounced labor shortages in America such as artificial intelligence that rely on science, technology, engineering, and math (STEM) skills, not only bolster the economy, but also enhance national security and global leadership;Whereas when immigrants have a trusting relationship with local law enforcement, they have reported crime and have worked with police on neighborhood crime reduction strategies;Whereas more immigrants reside in the United States than any other country in the world, and represent almost every country in the world, contributing to our rich diversity of people, cultures, cuisine, literature, art, language, academia, music, media, fashion, and customs;Whereas the United States is more diverse than ever before in its history, with greater shares of immigrants from countries such as India, China (including those born in Hong Kong and Macao, but not Taiwan), the Philippines, El Salvador, Vietnam, Cuba, the Dominican Republic, South Korea, and Guatemala, and an increase of 71 percent since 2000 of Black immigrants from across the African continent, the Caribbean, Jamaica, and Haiti;Whereas Black immigrants and their children make up roughly one-fifth (18 percent) of the overall Black population in the United States;Whereas in response to recent civil unrest in the United States immigrants of all backgrounds have pledged their support to fight racial injustice, hand-in-hand, with Black immigrants, to fight for accountability from law enforcement and the criminal justice system and to demand that law enforcement protect people, regardless of their skin color;Whereas celebrating racial, ethnic, linguistic, and religious differences of immigrants has resulted in a unified, patriotic, and prosperous Nation;Whereas immigration has long been one of America’s greatest competitive advantages;Whereas immigrants of all skill levels have helped make the economy of the United States the strongest in the world, complementing existing American businesses in times of need and founding successful businesses of their own; Whereas although only accounting for 13.5 percent (40,000,000) of the total population of the United States, nearly half of Fortune 500 companies were founded by immigrants or their children, which has created over $6,000,000,000,000 in annual revenue and employs millions of Americans;Whereas 72.5 percent of immigrants believe that hard work is necessary to succeed in America and are responsible for half of the total labor force growth in the United States over the last decade;Whereas 62.2 percent of immigrants aged 16 and older (as opposed to 58.1 percent of native-born Americans) were employed;Whereas immigrants are entrepreneurial, self-starters who create their own opportunity and employment opportunities for others with 7.6 percent of immigrants being self-employed compared to 5.6 percent of native-born Americans;Whereas immigrant-owned businesses provide jobs across the United States, respectively employing an average of 11 employees;Whereas immigrants are more likely to have college degrees than native-born Americans and are more likely to have advanced degrees;Whereas our high-skilled immigration system has not been updated in over 25 years, and is now outdated and overburdened, putting our global leadership at risk;Whereas national security experts agree that it is essential for the United States to maintain its military exceptionalism by being the leader in advanced technologies such as artificial intelligence, cyber, quantum, robotics, directed energy and hypersonic weapons, which are all STEM fields where immigrants fill dangerous labor shortages in the United States;Whereas due to population aging and longer life expectancy of the population in the United States requiring an increase in health care workers, immigrants are expected to fill a crucial need in future health care of the United States, keeping us healthy;Whereas in just 20 years, meaningful immigration policy reform would reduce the Federal deficit by 1,200,000,000,000, contributing to greater economic stability and safety;Whereas over the course of the next decade, immigration policy reform would result in the creation of 3,230,000 new jobs, keeping us more economically sound;Whereas if Dreamers, alone, were provided a pathway to citizenship, they would contribute approximately $1,000,000,000,000 to the economy of the United States;Whereas over 70 percent of immigrants are between the ages of 25 and 64 compared to less than 50 percent of native-born Americans, and by 2035, the working age of immigrants will increase by 18,000,000, keeping us safer and prosperous; Whereas because immigrants in the United States are more likely to be working-age than their United States-born counterparts, they are more likely to contribute to the labor force and economy as both consumers and taxpayers, thereby helping to fund social services and programs like Medicare and Social Security, keeping us healthier, safer, and economically prosperous; andWhereas continued integration of immigrants from around the world that encourages and facilitates a pathway to citizenship, economic and social mobility, and civic engagement, will perpetuate America’s prosperity and enforce the patriotism we all feel for our great Nation, no matter the color of skin, country of origin, or religious background: Now, therefore, be itThat the House of Representatives—(1)recognizes Immigrant Heritage Month in honor of the contributions immigrants and their children have made to the United States throughout its history;(2)pledges to celebrate immigrant contributions to, and immigrant heritages in, each district;(3)welcomes immigrants currently in the United States and those seeking to immigrate to the United States to contribute to the health, safety, diversity, and prosperity of the United States by finding their place in our vibrant, multiethnic, and integrated society;(4)encourages the people of the United States to work with their immigrant neighbors and colleagues to advance the well-being of the Nation today and tomorrow; and(5)commits to working with fellow Members of Congress, the relevant executive agencies administering immigration laws and policies, and the President of the United States, to promote smart and just immigration policy for those presently in the United States, their family, and those seeking to come to the United States in the future.